I concur in, what is said and in the conclusion reached in the opinion prepared by Mr. Justice BARNS on rehearing granted; but, in addition thereto I am constrained to say that I have carefully studied the record and, as I see it, the record contains a great deal of testimony pro and con which is strong enough to create a very substantial suspicion that the plaintiff has been guilty of adultery but. I think the record fails to reveal any substantial legal evidence to establish thefact that he was guilty of adultery. *Page 329 
For the reasons stated in the majority opinion, and also for this additional reason, I concur in the view that the decree of the Chancellor should be affirmed.